Citation Nr: 0808049	
Decision Date: 03/10/08    Archive Date: 03/17/08

DOCKET NO.  05-37 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to April 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which continued the 50 percent evaluation 
for the veteran's service-connected PTSD.

In a September 2006 rating, a temporary total hospitalization 
rating was assigned from March 8, 2006, until May 31, 2006.  
The 50 percent rating was continued from June 1, 2006.

For the reasons detailed below, the Board finds that 
additional development is required in the instant case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board notes that the veteran was accorded a VA 
examination to evaluate the severity of his service-connected 
PTSD in April 2005.  However, the record indicates that the 
disability may have increased in severity since the time of 
that evaluation.  For example, he underwent an inpatient 
program for his PTSD at a VA Medical Center from March to 
April 2006.  Although there are additional records following 
the period of this program, it does not appear he has been 
accorded a VA examination for disability evaluation purposes.  
Moreover, the records from this program indicate findings of 
suicidal ideation, as do a subsequent private psychologist's 
evaluation in June 2006.  There are also references to 
hallucinations and delusions.  All of these findings are 
consistent with symptomatology associated with criteria for a 
rating in excess of 50 percent for PTSD.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

VA's General Counsel has indicated that when the record 
reflects the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate. VAOPGCPREC 11-95; see also Caffrey v. Brown, 
6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  In view of the foregoing, the Board 
concludes that the veteran should be accorded a new 
examination, and, as such, a remand is required.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The record also reflects that, after this case was certified 
and transferred to the Board, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), regarding the information that must be 
provided to a claimant in the context of an increased rating 
claim.  Specifically, the Court held that section 5103(a) 
requires: (1) at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

As a remand is already required in the instant case, the 
Board finds that the veteran should be sent additional 
notification that is consistent with the Court's guidelines 
regarding increased rating claims as outlined in Vazquez-
Flores.

For these reasons, the case is REMANDED for the following 
action:

1.  Please send provide the veteran with 
adequate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notification regarding increased 
rating claims as outlined by the Court in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran for his PTSD since 
June 2006.  After securing any necessary 
release, please obtain those records not 
on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to evaluate the current severity of his 
service-connected PTSD.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report 
should reflect that such a review was 
conducted.

4.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in October 2006, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
	BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

